COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, McClanahan and Senior Judge Willis


BERNARD L. DINICOLA, JR.
                                                                 MEMORANDUM OPINION *
v.     Record No. 0689-08-4                                           PER CURIAM
                                                                   SEPTEMBER 23, 2008
TARGET CORPORATION


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Bernard L. DiNicola, Jr., pro se, on brief).

                 (Joseph F. Giordano; Semmes, Bowen & Semmes, on brief), for
                 appellee.


       Bernard L. DiNicola, Jr. (claimant) appeals a decision of the Workers’ Compensation

Commission finding that (1) the deputy commissioner did not abuse his discretion in granting

Target’s (employer) motion for protective order, not granting the motion to compel, and not

striking employer’s defenses; (2) claimant’s claim, filed on April 17, 2007, alleging an injury by

accident occurring on January 21, 2003, or on another day between February 15, 2003 and

February 20, 2003, was barred by the two-year statute of limitations contained in Code

§ 65.2-601; (3) the tolling provisions contained in Code § 65.2-602 did not apply; (4) employer

was not estopped from defending the claim on statute of limitations grounds; (5) the doctrine of

imposition did not apply to save the claim from the bar of the statute of limitations; and (6) in the

alternative, even if the claim was determined to be timely filed, it was not compensable, as

claimant failed to prove his injury was caused by an identifiable incident or sudden precipitating

event resulting in an obvious, sudden mechanical or structural change in the body. The


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
commission also denied claimant’s petition to re-open the record for receipt of an October 30,

2007 medical report. 1 We have reviewed the record and the commission’s opinion and find that

this appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in

its final opinion. See DiNicola v. Target, VWC File No. 215-13-49 (Feb. 27, 2008). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       1
         Claimant presents fourteen questions in his opening brief. The “Argument &
Authority” section of his brief does not address each question separately, rendering it difficult to
ascertain the specific supporting argument for each such question. “We will not search the
record for errors in order to interpret the appellant’s contention and correct deficiencies in a
brief.” Buchanan v. Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 239 (1992). Accordingly,
in summarily affirming the commission’s decision, we have considered only those issues
properly before the commission and ruled upon in its February 27, 2008 opinion.
                                              -2-